Citation Nr: 0210349	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.

(The issues of entitlement to service connection for peptic 
ulcer disease, a left foot disorder, and a skin disorder will 
be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The veteran served on active duty from October 1979 to 
October 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board is undertaking additional development prior to 
adjudication of the issues of entitlement to service 
connection for peptic ulcer disease, a left foot disorder, 
and a skin disorder, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

The veteran has moderately sized internal hemorrhoids which 
are not thrombosed.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), the February 2000 
personal hearing, and letters sent to the veteran informed 
him of the reasons and bases for the VA decision, the 
information and evidence needed to substantiate the claim and 
the applicable laws and regulations.  The VA has no 
outstanding duty to inform.

The Board notes that the veteran has denied VA or private 
medical treatment for his hemorrhoid disability currently or 
for many years prior to the effective date of service 
connection.  The RO has obtained the private and VA medical 
records from the date of service connection, as well as many 
such records prior to that date.  The veteran has been 
afforded a recent and thorough VA examination of his 
hemorrhoid disability.  The Board is unaware of any 
additional relevant evidence that is obtainable.  The Board 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's service-
connected disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran was granted service connection and a 
noncompensable rating for hemorrhoids by rating action in 
July 1999.  This rating action assigned the veteran an 
effective date of June 3, 1998.

VA outpatient treatment records dated from December 1982 to 
March 1999 make no reference to hemorrhoids.

Private medical records dated from January 1998 to April 1999 
were obtained from the Kneibert Clinic.  These records make 
no reference to the veteran's hemorrhoids.

On VA examination in February 1999 the veteran denied 
problems with fecal leakage or involuntary bowel movements.  
The veteran reported that he used Preparation-H routinely.  
He stated the he had had one episode of bleeding since 
military service.  Examination revealed normal sphincter 
control.  There were two internal hemorrhoids.  There was no 
bleeding noted at that time.  There was slight tenderness 
upon palpation to the hemorrhoids themselves.  The examiner 
opined the hemorrhoids appeared to be of moderate size.  The 
veteran denied any itching or other problems.  Anemia was not 
noted.  The diagnosis was internal hemorrhoids.

The veteran appeared before a hearing officer at the RO in 
February 2000.  The veteran reported that he had a continuous 
hemorrhoid problem.  He complained of frequent irritation.  
He testified that he experienced bleeding from time to time 
when he was constipated.  The veteran stated that he had had 
no recent treatment from the VA for his hemorrhoids.  He also 
stated that he had not received private medical treatment for 
his hemorrhoids for over eight years.

The veteran's service-connected hemorrhoids are rated under 
the criteria found in 38 C.F.R. § 4.114, Diagnostic Code 
7336, pertaining to external or internal hemorrhoids.  Under 
that code, a noncompensable rating is provided for 
hemorrhoids which are mild or moderate.  To warrant a 
compensable rating of 10 percent, the hemorrhoids must be 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  

The medical evidence since June 1998 has not shown the 
veteran to have large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  The February 1999 VA examination revealed only 
two moderate sized hemorrhoids.  Since the medical evidence 
shows no more than moderate hemorrhoids, a compensable rating 
for this disability is not warranted.

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  Since the veteran has not met the requirements for a 
compensable rating for hemorrhoids at any time since the 
grant of service connection, higher staged ratings are not 
for application.  Id.


ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

